Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered June 29, 1998, convicting defendant, after a nonjury trial, of trademark counterfeiting in the third degree, and sentencing him to a term of 11 months, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The circumstances of the sale warrant the common-sense inference that defendant knew that the goods he was selling were counterfeit (see, People v Cintron, 95 NY2d 329; People v Reisman, 29 NY2d 278, 285). Moreover, after his arrest defendant made a statement that can be reasonably interpreted as evincing a consciousness of guilt. Concur — Tom, J. P., Ellerin, Rubin, Saxe and Buckley, JJ.